DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statements filed 06/05/2020 and 09/03/2020 comply with all requirements and have been considered. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
All independent claims substantially recite: “wherein said caching benefit value reflects how much an in-memory PF element corresponding to said particular IMCU has changed.”  The closest support found in the specification is “[0059] A caching benefit value may also reflect how much in-memory enabled database data has recently changed. The more in-memory enabled database data in an IMCU is changed, the more PF side processing is needed to perform database operations on the in-memory enabled database data. Hence, cache containment is lower for IMCUs that contain more changed data, and higher for IMCUs that contain less changed data. [0060] A caching benefit value may reflect the fraction of MF data that has changed in an IMCU. The greater the portion of MF data in an IMCU that has changed, the more PF side processing is needed to perform database operations on the in-memory enabled 
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All claims recite a “persistent form (PF) element”.  It is not clear how this is intended to limit at least because the term is unknown and is not defined in either the specification, in application 14337179 incorporated by reference, or in application 14922086 given in the specification under examination as offering an example of a PF element as a “to-be-mirrored element”.  Incorporated application 14337179 explains “PF” to stand for “persistent format” and states that persistent format data “corresponds to the on-disk format”.  This however does not expressly limit the “persistent format data” to being on disk and does not limit the format itself.  Furthermore, even if the persistent format data were expressly limited to being on disk, it is not clear how an express limitation of one term would be applied to another similar term.  Specifically, incorporated application 14337179 states: “The format that corresponds to the on-disk format is referred to herein as the ‘persistent format’ or ‘PF’. Data that is in the persistent format is referred to herein as PF data. An in-memory format that is independent of the on-disk format is referred to as a ‘mirror format’ or ‘MF’.” Application 14337179, paragraph 0028.  Application 14922086 does not offer any definition for the term and is also not formally incorporated by reference.  “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. . . . The requirements for clarity and precision must be balanced with the limitations of the language and the science. If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) demands no more. Packard, 751 F.3d at 1313 ("[H]ow much clarity is required necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances."). This does not mean that the examiner must accept the best effort of applicant. If the language is not considered as precise as the subject matter permits, the examiner should provide reasons to support the conclusion of indefiniteness and is encouraged to suggest alternatives that would not be subject to rejection.” MPEP § 2173.05(a).  Since the term “PF element” is not a known term of art and not expressly limited, and even the closest term in the disclosure “PF data” is not expressly limited to a specific format or to a location on the disk, the scope required by the “P.F. element” is indefinite.  Note that there does appear to be support for amending the claims requiring the PF data to be on disk, or to be in row major and/or column major format if that is the desired scope.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri (Oracle’s In-Memory Database Strategy for OLTP and Analytics, 2015), Romanovskiy (US 2016/0371190), and Kim (Improving Cloud System Performances By Adopting Nvram-Based Storage Systems, 2016)
1. A method comprising: 
making a determination to load a particular in-memory enabled persistent form (P.F.) element of a database into a derived cache of a database server, said derived cache caching a plurality of IMCUs (in-memory compression units); (Lahiri teaches:  “With Database In-Memory, the total size of the database is not limited by the size of main memory: The in-memory column store can be used for important tables, while the buffer cache and smart flash cache (on Exadata storage) can be used to provide tiered storage across memory, flash, and disk.”  Lahiri page 1, third paragraph. “2.2.2 In-Memory Compression: Each table selected for in-memory storage is populated into the IM column store in contiguously allocated units referred to as In-Memory Compression Units (IMCUs). The target size for an IMCU is a large number of rows, e.g. half a million.”  Lahiri page 9, section 2.2.2, first paragraph.  Denoting a database element as a “PF element” data does not structurally limit or require steps to be performed at least because the PF element is only explained as being the mirror of the MF and no instance of MF data is found in the claims.  See MPEP §§ 2111.04 and 2013.) responsive to making the determination to load a particular in-memory enabled PF element of a database into a derived cache of a database server: 
determining whether there is least a sufficient amount of available space in the derived cache for said particular in-memory enable PF element; if there is at least a sufficient amount of available space in the derived cache for said particular in-memory enable PF element: (The previously cited art does not expressly teach checking the cache to make sure there is space before determining whether to store/evict.  
Romanovskiy teaches: “Conversely, if, at step 920, the method determines that the new IO block size is greater the existing block size, the method proceeds to step 930 to determine if there is room in an existing cache macroblock, and if so, the IO block is written to identified existing cache macroblock. If there is not sufficient space in an existing cache macroblock to store the IO block, a cache macroblock is identified and evicted in the manner as was described above and the IO block is written to a newly allocated or reused cache macroblock.”  Romanovskiy paragraph 0140.
The combination including Romanovskiy would have been obvious to one of ordinary skill in the art before the effective filing date because only evicting when there is not enough space in the cache avoids added bandwidth used to the unnecessary step of copying data from a partially empty cache b nad ack to another storage device.  See also MPEP § 2144.04 discussing “omission of an element and its function is obvious if the function of the element is not desired” as an indicia of obviousness.)
determining whether a particular IMCU of said plurality of IMCUs has a caching benefit value that is less than a caching benefit value of said particular in-memory enabled PF element by at least a threshold; wherein said caching benefit value reflects how much an in-memory PF element corresponding to said particular IMCU has changed; if said particular IMCU of said plurality of IMCUs has a caching benefit value that is less than a caching benefit value of said particular in-memory enabled PF element by at least a threshold: evicting said particular IMCU from said cache; (“For dynamically loaded cache groups the user can set one of two different aging policies to remove data to ensure that the database does not run out of space. TimesTen supports time-based aging (age on the value of a timestamp column) or LRU aging, based on recency of usage. When the aging mechanism removes rows from a cache group, it removes them in units of cache instances. Cache instances form the unit of caching since they are atomic units for cache replacement.”  Lahiri page 5, 4th paragraph.
Lahiri does not expressly teach that the LRU algorithm reflects changes to in memory data (i.e. writes).
Kim teaches: “Nonvolatile cache utilizes the read history and the write history of block accesses separately to predict future accesses precisely. To this end, nonvolatile cache uses two lists in order to maintain the recency history of accesses, namely the LRR (least recently read) list and the LRW (least recently written) list. Note that blocks in these two lists are not required to be identical to those blocks in the volatile and the nonvolatile caches, respectively. This separated management of metadata and actual data allows more efficient management of volatile and nonvolatile cache spaces. For example, if a block is recently read and also written, the metadata of the block can exist in both LRR and LRW lists, but actual data is only maintained in the nonvolatile cache. Hence, some blocks in the LRR list may not exist in the volatile cache. This enables volatile cache to preserve more blocks, leading to more read-hits. Nevertheless, we maintain the read history of the block in the LRR list as the block may return to the volatile cache if it is evicted from the nonvolatile cache.” Kim page 103, first paragraph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Kim as applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the improvement being that when using non-volatile write caches (an improvement itself because it avoids data loss) and volatile read caches are used together, they can both decouple read/write patterns allowing better prediction of future accesses while sharing those lists thereby reducing the total metadata).  The prior art contained a known technique that is applicable to the base device (method, or product) (MRW is applicable to the caching methods of the previously cited art). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. See MPEP § 2143(I)(D).) in response to evicting said particular IMCU from said cache, loading said particular in-memory enabled PF element into said derived cache; wherein the method is performed by one or more computing devices.  (“Dynamically loaded: In this mode, data is brought into the cache when referenced. For instance, when a user logs in, it could be at that point that the user profile record for the user and all the associated Orders and Preference records are brought into the cache group so that all subsequent references by that user will benefit from in-memory processing (with a penalty on the first reference only). The data to be referenced must be identified by an equality predicate on the primary key of the root table (in this case, by the user profile Id). The root table row and related child table rows are referred to as a cache instance. For dynamically loaded cache groups the user can set one of two different aging policies to remove data to ensure that the database does not run out of space. TimesTen supports time-based aging (age on the value of a timestamp column) or LRU aging, based on recency of usage. When the aging mechanism removes rows from a cache group, it removes them in units of cache instances. Cache instances form the unit of caching since they are atomic units for cache replacement.”  Lahiri page 5, paragraphs 3 and 4.  Note data loaded into the cache has been determined to fit in the cache.)
2. The method of claim 1, further comprising said making a determination to load a particular in-memory enabled PF element 
in response to making a determination that in-memory enabled database data in said particular in-memory enabled PF element is not cached in said derived cache. (“However, if at step 1010, the requested block is not in cache, the method proceeds to step 1020 to determine if it is in a compressed or non-compressed macroblock in backend persistent storage. If the requested block is in a compressed persistent macroblock, the method attempts to locate free space in a compressed cache slot. Cache metadata is analyzed to identify an existing compressed cache macroblock having sufficient space to store the requested block. If a free cache slot is not available, an existing compressed cache macroblock is evicted using eviction routines described elsewhere herein and a new cache macroblock slot is made available and the persistent macroblock is copied to the new cache macroblock slot at step 1030. The requested block is then decompressed via an in-line decompression operation at step 1035. At step 1040, cache metadata is updated and the requested block is returned to the requesting application.  [0144] If, at step 1020, it is determined that the requested block is stored in a non-compressed persistent macroblock in backend persistent storage, the method attempts to locate free space in a non-compressed cache macroblock slot at step 1045. Cache metadata is analyzed to identify an existing non-compressed cache macroblock having sufficient space to store the requested block. If a free cache slot is not located, an existing non-compressed cache macroblock is evicted using eviction routines described elsewhere herein, a new non-compressed cache macroblock slot is made available and the persistent macroblock is copied to the new cache macroblock slot at step 1050. At step 1040, cache metadata is updated and the requested block is returned to the requesting application.”  Romanovskiy paragraphs 0143-0144.)
3. The method of claim 2, further comprising 
making said determination that in-memory enabled database data in said particular in-memory enabled PF element is not cached while executing a database statement that requires access to said in-memory enabled database data. (“However, if at step 1010, the requested block is not in cache, the method proceeds to step 1020 to determine if it is in a compressed or non-compressed macroblock in backend persistent storage. If the requested block is in a compressed persistent macroblock, the method attempts to locate free space in a compressed cache slot. Cache metadata is analyzed to identify an existing compressed cache macroblock having sufficient space to store the requested block. If a free cache slot is not available, an existing compressed cache macroblock is evicted using eviction routines described elsewhere herein and a new cache macroblock slot is made available and the persistent macroblock is copied to the new cache macroblock slot at step 1030. The requested block is then decompressed via an in-line decompression operation at step 1035. At step 1040, cache metadata is updated and the requested block is returned to the requesting application.  [0144] If, at step 1020, it is determined that the requested block is stored in a non-compressed persistent macroblock in backend persistent storage, the method attempts to locate free space in a non-compressed cache macroblock slot at step 1045. Cache metadata is analyzed to identify an existing non-compressed cache macroblock having sufficient space to store the requested block. If a free cache slot is not located, an existing non-compressed cache macroblock is evicted using eviction routines described elsewhere herein, a new non-compressed cache macroblock slot is made available and the persistent macroblock is copied to the new cache macroblock slot at step 1050. At step 1040, cache metadata is updated and the requested block is returned to the requesting application.”  Romanovskiy paragraphs 0143-0144.)
4. The method of claim 3, wherein 
executing said database statement includes accessing said particular in-memory enabled database data in a buffer cache of said database server that caches P.F. form of said database.  (“The in-memory column store can be used for important tables, while the buffer cache and smart flash cache (on Exadata storage) can be used to provide tiered storage across memory, flash, and disk.” Lahiri page 1, third paragraph.  “In-Memory features a Dual Format in-memory representation (Figure 1) with data simultaneously accessible in an In-Memory column store (IM column store) as well as in an in-memory row store (the buffer cache) as depicted in Illustration 6.”  Lahiri page 7, second full paragraph.)
5. The method of claim 1, further including 
generating caching benefit values based on access statistics describing access activity to said plurality of IMCUs and said particular in-memory enabled PF element, said caching benefit values including said caching benefit value for said particular IMCU and said caching benefit value for said particular in-memory enabled PF element.  (“For dynamically loaded cache groups the user can set one of two different aging policies to remove data to ensure that the database does not run out of space. TimesTen supports time-based aging (age on the value of a timestamp column) or LRU aging, based on recency of usage. When the aging mechanism removes rows from a cache group, it removes them in units of cache instances. Cache instances form the unit of caching since they are atomic units for cache replacement.”  Lahini page 6, 4th paragraph.)
6. The method of claim 5, wherein 
said access statistics includes recency access statistics indicating access to said IMCUs and said particular in-memory enabled PF element within a threshold window of time.  (“For dynamically loaded cache groups the user can set one of two different aging policies to remove data to ensure that the database does not run out of space. TimesTen supports time-based aging (age on the value of a timestamp column) or LRU aging, based on recency of usage. When the aging mechanism removes rows from a cache group, it removes them in units of cache instances. Cache instances form the unit of caching since they are atomic units for cache replacement.”  Lahini page 6, 4th paragraph.)
7. The method of claim 5, wherein 
said access statistics reflect how much said plurality of IMCUs and said particular in-memory enabled PF element have been modified.  (“For dynamically loaded cache groups the user can set one of two different aging policies to remove data to ensure that the database does not run out of space. TimesTen supports time-based aging (age on the value of a timestamp column) or LRU aging, based on recency of usage. When the aging mechanism removes rows from a cache group, it removes them in units of cache instances. Cache instances form the unit of caching since they are atomic units for cache replacement.”  Lahini page 6, 4th paragraph.)
8. The method of claim 5, wherein 
said access statistics reflect how much said plurality of IMCUs and said particular in-memory enabled PF element have been modified within a window of time.  (“For dynamically loaded cache groups the user can set one of two different aging policies to remove data to ensure that the database does not run out of space. TimesTen supports time-based aging (age on the value of a timestamp column) or LRU aging, based on recency of usage. When the aging mechanism removes rows from a cache group, it removes them in units of cache instances. Cache instances form the unit of caching since they are atomic units for cache replacement.”  Lahini page 6, 4th paragraph.)
9. The method of claim 5, wherein 
said database comprises a plurality of in-memory enabled PF elements that include said particular in-memory enabled PF element; wherein each IMCU of said plurality of IMCUs holds data from a respective in-memory enabled PF element of said plurality of in-memory enabled PF elements; (“The key novelties in the approach taken with the Oracle Database In-Memory feature are as follows: 1) Dual format: It is well known that columnar data format is well suited for analytics since analytic queries typically access a small number of columns in a large number of rows. On the other hand, row-storage is better for OLTP workloads that typically access a large number of columns in a small number of rows. This is why row-storage is used by most OLTP databases, including present-generation in-memory OLTP databases such as Oracle TimesTen. Since neither format is optimal for all workloads, Oracle Database In-Memory features a Dual Format in-memory representation (Figure 1) with data simultaneously accessible in an In-Memory column store (IM column store) as well as in an in-memory row store (the buffer cache) as depicted in Illustration 6.”  Lahiri page 7, second paragraph.) and wherein said access statistics tracks access at a level of granularity that corresponds to said plurality of in-memory enabled PF elements. (“The data to be referenced must be identified by an equality predicate on the primary key of the root table (in this case, by the user profile Id). The root table row and related child table rows are referred to as a cache instance.”  Lahiri page 5, third paragraph. “For dynamically loaded cache groups the user can set one of two different aging policies to remove data to ensure that the database does not run out of space. TimesTen supports time-based aging (age on the value of a timestamp column) or LRU aging, based on recency of usage. When the aging mechanism removes rows from a cache group, it removes them in units of cache instances. Cache instances form the unit of caching since they are atomic units for cache replacement.”  Lahini page 6, 4th paragraph.)
11. One or more storage media comprising sequences of instructions, wherein said sequences of instructions, when executed by one or more processors, cause: making a determination to load a particular in-memory enabled persistent form (PF) element of a database into a derived cache of a database server, said derived cache caching a plurality of IMCUs (in-memory compression units); responsive to making the determination to load a particular in-memory enabled PF element of a (See rejection of claim 1.)
12. The one or more storage media of claim 11, wherein the sequences of instructions include instructions that, when executed by said one or more processors, cause said making a determination to load a particular in-memory enabled PF element in response to making a determination that in-memory enabled database data in said particular in-memory enabled PF element is not cached in said derived cache. (See rejection of claim 2.)
13. The one or more storage media of claim 12, wherein the sequences of instructions include instructions that, when executed by said one or more processors, cause making said determination that in-memory enabled database data in said particular in-memory enabled PF element is not cached while executing a database statement that requires access to said in- memory enabled database data. (See rejection of claim 3.)
14. The one or more storage media of claim 13, wherein executing said database statement includes accessing said particular in-memory enabled database data in a buffer cache of said database server that caches PF form of said database. (See rejection of claim 4.)
15. The one or more storage media of claim 11, the sequences of instructions including instructions that, when executed by said one or more processors, cause generating caching benefit values based on access statistics describing access activity to said plurality of IMCUs and said particular in-memory enabled PF element, said caching benefit values including said caching benefit value for said particular IMCU and said caching benefit value for said particular in-memory enabled PF element. (See rejection of claim 5.)
16. The one or more storage media of claim 15, wherein said access statistics includes recency access statistics indicating access to said IMCUs and said particular in-memory enabled PF element within a threshold window of time.  (See rejection of claim 6.)
17. The one or more storage media of claim 15, wherein said access statistics reflect how much said plurality of IMCUs and said particular in-memory enabled PF element have been modified. (See rejection of claim 7.)
18. The one or more storage media of claim 15, wherein said access statistics reflect how much said plurality of IMCUs and said particular in-memory enabled PF element have been modified within a window of time. (See rejection of claim 8.)
19. The one or more storage media of claim 15, wherein said database comprises a plurality of in-memory enabled PF elements that include said particular in-memory enabled PF element; wherein each IMCU of said plurality of IMCUs holds data from a respective in-memory enabled PF element of said plurality of in-memory enabled PF elements; and wherein said access statistics tracks access at a level of granularity that corresponds to said plurality of in-memory enabled PF elements. (See rejection of claim 9.)
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri, Romanovskiy, and Mishra (Accelerating Analytics with Dynamic In-Memory, 9 September 2016)
Claim 10. The method of claim 1, further including: 
wherein said derived cache holds a plurality of in-memory expression units (IMEUs), each IMEU of said plurality of IMEUs corresponding to a respective IMCU of said plurality of IMCUs; (“Since neither format is optimal for all workloads, Oracle Database In-Memory features a Dual Format in-memory representation (Figure 1) with data simultaneously accessible in an In-Memory column store (IM column store) as well as in an in-memory row store (the buffer cache) as depicted in Illustration 6.”   Lahiri page 7, second paragraph.  
The previously cited art does not expressly teach IMEU’s.
Mishra teaches: “DIMEs are materialized in special in-memory units called In-Memory Expression Units (IMEUs). The memory for storing IMEUs comes from the same In-Memory Area in the SGA reserved for the IM column store. IMEUs utilize the same in-memory columnar format as the base table.”  Mishra page 10, first paragraph.  “An IMEU inherits all in-memory attributes from the parent IMCU and the on-disk table/segment that was used to populate the IMCU. For example, the IMEU is duplicated or distributed in a RAC configuration [3] in exactly the same manner as the parent IMCU.”  Mishra page 1441, first column, 3rd paragraph.
It would have been obvious to combine the teaching of Mishra before the effective filing date because DIMEs the population of DIMEs uses IMEUs and DIMEs accelerate scans.  See Mishra page 1438, first paragraph.) and wherein the method further includes, responsive to making determination to load another in-memory enabled PF element of said database into said derived cache, removing at least one IMEU of said plurality of IMEUs from said derived cache.  (“However, if at step 1010, the requested block is not in cache, the method proceeds to step 1020 to determine if it is in a compressed or non-compressed macroblock in backend persistent storage. If the requested block is in a compressed persistent macroblock, the method attempts to locate free space in a compressed cache slot. Cache metadata is analyzed to identify an existing compressed cache macroblock having sufficient space to store the requested block. If a free cache slot is not available, an existing compressed cache macroblock is evicted using eviction routines described elsewhere herein and a new cache macroblock slot is made available and the persistent macroblock is copied to the new cache macroblock slot at step 1030. The requested block is then decompressed via an in-line decompression operation at step 1035. At step 1040, cache metadata is updated and the requested block is returned to the requesting application.  [0144] If, at step 1020, it is determined that the requested block is stored in a non-compressed persistent macroblock in backend persistent storage, the method attempts to locate free space in a non-compressed cache macroblock slot at step 1045. Cache metadata is analyzed to identify an existing non-compressed cache macroblock having sufficient space to store the requested block. If a free cache slot is not located, an existing non-compressed cache macroblock is evicted using eviction routines described elsewhere herein, a new non-compressed cache macroblock slot is made available and the persistent macroblock is copied to the new cache macroblock slot at step 1050. At step 1040, cache metadata is updated and the requested block is returned to the requesting application.”  Romanovskiy paragraphs 0143-0144.)
Claim 20. The one or more storage media of claim 11, further including: wherein said derived cache holds a plurality of in-memory expression units (IMEUs), each IMEU of said plurality of IMEUs corresponding to a respective IMCU of said plurality of IMCUs; and wherein The one or more storage media further includes, responsive to making determination to load another in-memory enabled PF element of said database into said derived cache, removing at least one IMEU of said plurality of IMEUs from said derived cache.  (See rejection of claim 10.)

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Rejections under § 112a
As noted by applicant the limiting of the caching benefit value to a value reflecting how much memory of a given type has changed limits the value to supported material.  The rejections under this section from the previous action is withdrawn based on claim amendments.  
Rejections under § 112b
As noted by applicant at least one example of an aspect of a PF element is found in the specification or other documents incorporated by reference.  This however fails to define the term as required under § 112b.  It is noted that in applicants description of the claimed subject matter on pages 9 and 10 of applicant’s remarks the PF elements are explained as being data in row major format and MF elements are explained as mirrored copies of the PF elements in column major format.  Assuming support in the specification, limiting the terms correspondingly should overcome the rejection under this section, because it would then be clear how the terms must be interpreted.  As there is no express definition for this term, possible attributes of the term are insufficient to meaningfully define the term.  
Rejections under § 103
Applicant states that the previously cited art fails to teach performing an eviction on one set of data and replacing it with data corresponding to a higher benefit value, where the benefit value reflects how much data has changed.  This read on a least recently written LRW algorithm.  See rejection above.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
SYSTEMS AND METHODS FOR CACHE ENDURANCE
US 20140095775 A1
"[0131] The cache module 440 may further comprise an eviction module 447 configured to selectively evict data from cache storage 430 based on, inter alia, an eviction policy 448 (e.g., least recently written, least recently accessed, access metrics, sequentiality metrics, and/or the like). As used herein, cache eviction refers to removing data of the backing store 460 from the storage medium 140. In some embodiments, the eviction module 447 is configured to evict data when an access metric corresponding to the data satisfies an eviction threshold and/or another eviction criterion. As used herein, an "eviction threshold" refers to one or more pre-determined or dynamic thresholds and "eviction criteria" refers to any pre-determined or dynamic criteria (e.g., thresholds) for selectively removing data from cache storage 430." paragraph 0131.  
Wise ordering for writes-combining spatial and temporal locality in write caches
US 20070220201 A1
"Classically, a least recently used ("LRU") policy has been used to exploit temporal locality in read caches. In write caches this translates to a least recently written ("LRW") policy. " paragraph 0046.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139